DETAILED ACTION
In the amendment filed on February 24, 2021, claims 1 – 8 and 29 – 37 are pending.  Claims 1 has been amended and claims 9 – 28 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Repeating from the previous Office Action, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  The best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.   In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Critical to the claimed invention is the broadest reasonable interpretation of the terms “vapor” and the plain meaning as a whole of “exposing a first MEMS device component to a vapor”.  The instant specification recites in the Summary section that the method of manufacturing is centered around exposure of a MEMS device component to a vapor ([0008] – [0009]). However, the instant specification recites as specific embodiments that compounds described within the specification may be applied via solution and/or vapor ([0021]), or deposition by adsorption from a solution from solvent or supercritical liquid ([0026]).  Dependent claims recite that the vapor comprises a solvent and also stated in spec that techniques for deposition include evaporative deposition process, a spin-on or spray on process, or any other suitable techniques. In evaporative deposition, evaporated material condenses on a substrate to form a layer. In spin-on, spray-on or dip-on deposition, a coating material is applied, usually from a solvent solution of the coating material, and the solvent is subsequently evaporated to leave the coating material on the substrate ([0043]). Finally, the instant specification recites that coating compounds may exist as a thin layer of liquid in equilibrium with a vapor ([0037]). In other words, the specification convey that vapors are known to be in equilibrium with liquids of the same substance at given temperatures and pressures, especially ambient temperatures and pressures.
1 appear consistent with the specification including: 1) The gaseous state of a substance that is liquid or solid at room temperature; and 2) a mixture of fine droplets of a substance and air, as the fuel mixture of an internal-combustion engine. The Examiner also notes that the instant specification defines the term “‘vapor’ phase coating compound”.   The instant specification defines the term “‘vapor’ phase coating compound” as a mixture of components that contain a carrier gas (e.g., nitrogen) and a vaporized component that is a solid or liquid at temperatures and pressures near ambient conditions (e.g., STP)” ([0037]). However, the aforementioned term is a more specific term than the claimed “vapor”, especially wherein the “vapor comprises a material…”. In other words, the vapor need not necessarily contain a “vapor phase coating compound”.
Accordingly, the Examiner interprets the term vapor to include steps that would be defined by both plain meaning definitions, including sprayed/aerosolized solution, microdroplets, pure gas phase, droplets, and in-situ vapors generated by evaporation of liquids. 

Claim Rejections - 35 USC § 112
The rejections of claims 3 – 5 under 35 USC § 112(a) in the previous Office Action are withdrawn due to Applicant’s amendment of claim 1.

Regarding claims 1 and 35 – 37, the claim has been amended on September 24, 2020 to recite the steps of exposing a MEMS device to a vapor comprising a material having a bulk dielectric constant of at least 4.02 and subsequently forming a passivation layer comprising the aforementioned material. The most recent amendment filed on February 24, 2021 had amended the claims to recite that the [emphasis added] “the material having the bulk dielectric constant of at least 4.02 is a precursor of the passivation layer”.  There is no express recitation in the originally filed disclosure that recites that the material having the bulk dielectric constant of at least 4.02 is expressly a precursor for forming the passivation layer.  In the reply filed on February 24, 2021, Applicant did not provide where support for the amendment was derived, but the amendment appears to be related to paragraphs [0005], [0021], [0033], [0050], [0054] of the originally-filed specification.  Paragraph [0050] of the instant specification recites the following [emphasis added]

[0050] In at least one example, a method of manufacturing a MEMS device component includes: exposing a first MEMS device component to a vapor; and forming, subsequent to the vapor exposure, a passivation layer on at least one exposed surface of the component, wherein the vapor includes a bulk dielectric constant of at least 4.02. In some examples, the vapor includes a bulk dielectric constant of at least 40.2. In a further example, the method further includes treating the MEMS device subsequent to exposure to the vapor treatment, wherein the passivation layer is formed in response to the treating, and wherein the treating is via an at least one device via a heat treatment, a photochemical treatment or an electrochemical treatment. In at least one example, the heat treatment cycle is an annealing cycle under vacuum, and the electrochemical treatment includes actuating the MEMS device. In some examples, the vapor includes a bulk electrochemical window from -2.0 volts vs. SCE cathodic to 1.5 volts vs. SCE anodic.

As indicated clearly by the above recitation, the vapor has a specific bulk dielectric constant; and that the passivation layer is formed from a vapor having the recited bulk dielectric constant after a treating step, such as by heating. However, paragraph [0050] does not clarify the role of the material in the formation of the passivation layer, only that it is part of the vapor that as a whole is involved in the formation of the passivation layer after a treating step involving the recited methods of treatment. With exception to claim 3 and claims dependent on 3, the claim 1’s new scope does not require that the formation of the passivation layer is a direct result of the treatment of the exposed surface exposed to the vapor comprising a material having the claimed dielectric constant. The amendment therefore is broader than the support provided by the originally filed disclosure, as being a precursor does not necessarily require that the material is treated in the discussed manners to form the passivation layer (e.g. mere presence, mere aging in the ambient to form a layer, generic treatment by plasmas) or that the material is directly transformed (i.e. precursor meaning reactant) as part of the passivation layer, as opposed to be a prerequisite 
Paragraph [0021] does describes compounds that may act as passivation layers, but are formed upon the vapor or solution coming into contact with the MEMS device. In some examples, compounds within the vapor or solution act as precursors that are transformed in response to heat and/or exposure to light or electrical fields. In other examples, vapor or solution may form an equilibrium distribution, which (unclearly) forms a film that acts as a passivation layer after a MEMS packing and sealing process.  However, no nexus is established between the aforementioned compounds and the material having a bulk dielectric constant of at least 4.02; they are not established as the same object or a genus/species of one another; the recitation also appears to be referencing mutually exclusive species of compounds and precursors that are distinct from the vapor having a dielectric constant of at least 4.02. Accordingly, the claim as amended introduces New Matter, and one of ordinary skill in the art would not have a fair appraisal that the claimed subject matter was in the possession of the inventor or joint inventor.
Claims 3 – 5 overcomes their previous rejection under 35 USC §112(a) because whether the claimed material is a precursor in the sense of a reactant or as part of a precursor composition (e.g. reagent/solvent/catalyst), it is present in the vapor that is subsequently treated to form the passivation layer as recited in claim 3. Paragraph [0050] provides support that the vapor treatment precedes (i.e. is a precursor to) the formation of the passivation layer after further treatment. 


Claims 1 – 8 and 29 – 37 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in addition to the rejection of the claims under 35 USC 112(a), in the context of the specification as originally filed the amendment of claim 1, the previously presented dependent claims and the newly added dependent claims renders unclear whether the claimed “material … is a precursor of the passivation layer” refers to a material that is required to be transformed into the passivation layer (i.e. a reactant) or is part of the composition (e.g. a reagent, catalyst, solvent)  that leads to the formation of a passivation layer.  Paragraph [0050] recites that a passivation layer can be formed in some examples after the exposure of the MEMS device to vapor treatment. In other examples, the passivation layer is formed after exposure to the vapor treatment and subsequently after the exposure step, a treating step of heating, photochemical treatment or electrochemical treatment. However, claims 35 – 37 recites that the material has various other properties of surface tension, boiling points and melting points. The properties however refer to a solvent or solvent mixture in combination to form in situ passivating films with no clear explanation on how the solvent is involved in the formation of the in-situ passivating film (see [0030] of the instant specification). The Examiner notes that the claimed additional component of NMP or propylene carbonate aggravates the ambiguity as they refer to solvents which part of the precursor to the passivation layer ([0054]).  This is contrast to other mutually exclusive species of compounds and precursors that are distinct from the vapor having a dielectric constant of at least 4.02 (for example, cetyl alcohol as mentioned in [0052]).
For the purposes of art rejections, the Examiner construes the material with the required dielectric constant to be a material that is present in a composition (i.e. precursor composition) used to form a passivation layer or a material to be required to be transformed (i.e. precursor reactant) into at least a part of the resultant passivation layer.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 3, 4, 6, 7, 32, 35, 36, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. US 2004/0012061 (hereafter “Reid”) as evidenced by N-Methylpyrrolidone Technical Data Sheet (2004), retrieved from http://www.ferromet.com.ar/files/td_eng.pdf (hereafter “NMP-TDS”) and Dimethyl Sulfoxide – Sigma-Aldrich (cached in 2014 – Wayback Machine), retrieved from https://www.sigmaaldrich.com/chemistry/solvents/dimethyl-sulfoxide-center.html (hereafter “Sigma”).
Regarding claims 1, 2, 3, 4, 7, 35, 36, 37; within the bounds of indefiniteness, Reid is directed to micro-electromechanical devices (MEMS) formed on a substrate and methods of forming MEMS, particularly forming anti-stiction materials onto MEMS surfaces [one or more exposed surfaces](Abstract). Reid discloses that hybrid organic-inter alia N-methyl-pyrrolidone (NMP) [dielectric constant of 32.2, as evidenced by NMP-TDS page 2] and dimethyl sulfoxide [dielectric constant of 47.24, as evidenced by Sigma] ([0161], [0211]), wherein the resultant solution are used for deposition ([0123] – [0128]).
Regarding claim 6, while Reid teaches the use of NMP [N-Methyl-2-Pyrrolidone] above but fails to teach that the electrochemical window of NMP. It is reasonable to presume that the electrochemical window being from -2.0 volts vs SCE cathodic to 1.5 volts vs. SCE anodic is inherent to Reid. Support for said presumption is found in the use of like materials and like processes (i.e. NMP) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Reid product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 34, Reid discloses that the MEMS device to be treated may be an accelerometer ([0003]).

Claim Rejections - 35 USC § 103
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reid as applied to claims 1, 2, 3, 4, 6, 7, 35, 36, 37 above, and further in view of Wang et al. US 2018/0105541 (hereafter “Wang”).
Regarding claim 5, Reid discloses that the anti-stiction materials on MEMS surfaces are formed from one or more silicon compound precursors and involve metal oxide three dimensional bonds and/or inorganic crosslinking such as an Si – O – Si bond (Abstract); that the compound precursors may be annealed after deposition at a temperature of preferably 200°C or less ([0210]); and that the resultant films can be post-baked in atmospheres such as air, nitrogen, argon or helium for final hardening ([0221]). 
Reid does not expressly teach that when the treating is via a heat treatment, the heat treatment is an annealing cycle under vacuum, or alternatively when the treating is via an electrochemical treatment, the electrochemical treatment comprises actuation of the MEMS device.
Within the analogous art, Wang is directed to compositions and methods of forming silicon oxide films (Abstract) for purposes such as passivation layers ([0110]) in devices such as MEMS ([0110]). The films are made using an organo-silicon precursor that may be vapor deposited onto a substrate using vapor deposition processes such as plasma enhanced cyclic chemical vapor deposition (Abstract; [0017] – [0020], [0035], [0095]). After deposition, Wang discloses that the resultant silicon oxide film may be annealed to increases properties such as density ([0100] – [0101]). The annealing process can be conducted in a vacuum or inert environment ([0102]).

Regarding claim 8, Reid discloses that solvents used within the solution for deposition include: dibutyl ether, mesitylene, toluene and perfluorotoluene ([0136], [0209]).
Wang discloses that solvents may be used to aid in delivering the silicon precursor for vapor deposition ([0065], [0071]). The solvents utilized may be inter alia, dibutyl ether, mesitylene, toluene and benzonitrile ([0065], [0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solvent(s) of Reid with benzonitrile or otherwise have combined benzonitrile with the other components of the composition to be vapor deposited because as taught by Wang, the use of benzonitrile is known to be suitable for the purpose of being a solvent of organo-silicon precursors.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Furthermore, The courts have .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Reid as applied to claims 1, 2, 3, 4, 6, 7, 32, 35, 36, 37 above, and further in view of Jacobs et al. US 8,436,453 (hereafter “Jacobs”).
Regarding claim 33, Reid discloses that the MEMS device may be part of a package ([0004]). Reid does not expressly teach the step of enclosing the MEMS device component in a package.
Jacobs is directed to micro-electromechanical devices (MEMS) and reservoirs for use with MEMS. Jacobs discloses MEMS with a cavity package cover containing a lubricant (col 2 lines 5 – 10) and a step of enclosing a DMD die [a type of MEMS] in a package comprising a cover (col 6 lines 54 – 65). Jacobs further discloses that the covering of the MEMS device allows for a reservoir containing lubricant in order to further maintain and enhance the anti-stiction properties of a passivating layer (col 2 lines 5 – 15, col 8 lines 29 – 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Reid to include a step of enclosing the MEMS device component in a package because Jacobs .

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) Reid does not disclose exposing a MEMS device component to a vapor, wherein the vapor comprises a material having a bulk dielectric constant of at least 4.02, wherein the material is a precursor of the passivation layer within the context of instant claim 1, therefore overcoming the rejection of the claims under 35 USC §102.

In response to the applicant's arguments, please consider the following comments.
a.) In view of the indefiniteness of the claims, the Examiner takes the position that Ried teaches N-methyl pyrrolidone and dimethyl sulfoxide as part of the composition that precedes the formation of the passivation layer. They are therefore precursors in at least one possible interpretation of the instant claims. Reid therefore does teach the requirement of the material having the bulk dielectric constant of at least 4.02 is a precursor of the passivation layer.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 vapor. (2016). In Editors of the American Heritage Dictionaries (Ed.), The American Heritage (R) dictionary of the English language (6th ed.). Houghton Mifflin. Credo Reference: https://search.credoreference.com/content/entry/hmdictenglang/vapor/0?institutionId=743